Exhibit 10aaa-4 CONFIDENTIAL TREATMENT REQUESTED.CONFIDENTIAL PORTIONS OF THE DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. AMENDMENT NO. 4 TO MULTICURRENCY REVOLVING CREDIT AGREEMENT AMENDMENT NO. 4 TO MULTICURRENCY REVOLVING CREDIT AGREEMENT (this "Amendment Agreement") dated as of November 11, 2008, by and between Rogers Corporation, a Massachusetts corporation having its principal place of business at One Technology Drive, Rogers, Connecticut 06263 ("Rogers US"), and RBS Citizens, National Association (the "Bank"), a national banking association with offices at 90 State House Square, 10thFloor, Hartford,
